Dear Mr. May:
On behalf of the Jackson Parish Police Jury, you have requested the opinion of this office regarding the amount of sales and use taxes collected in Jackson Parish.  Specifically, you ask the following questions:
1.  Does the Jackson Parish School Board have the statutory authority to call an election for and, assuming a favorable vote by the voters, pass an ordinance assessing a .4% sales tax on non-exempt purchases in Jackson Parish?
2.  Assuming the answer to the preceding question is in the affirmative if the tax is legally imposed may the Jackson Parish Police Jury thereafter submit to the voters a proposal to assess an additional .4% sales tax?
With regard to your first question, it is our understanding that the .4% tax at issue has now been approved by the State Bond Commission and the voters, and same is now being collected in Jackson Parish.  It is our opinion that the Jackson Parish School Board did have the authority to call the election and to pass an ordinance assessing the .4% tax in accordance with La. Const. Art. VI, Sec. 29 and R.S. 33:2721.6.
With regard to your second question, we note that La. Const. Art.VI, Sec. 29 authorized the governing authorities of local governmental subdivisions, with voter approval,  to levy sales and use taxes up to a combined rate (exclusive of state taxes) of 3% within any local governmental subdivision. Furthermore, that provision enables the legislature to authorize the imposition of additional sales and use taxes by local governmental subdivisions.  Pursuant to that authority, the legislature has enacted R.S. 33:2721.6, which authorizes the imposition of an additional 1% sales tax by parishes or school boards, for a total of 4% within any local governmental subdivision.
You have advised that local sales and use taxes in the amount of 4% (including the recently approved .4% to the School Board) are currently being levied and collected in Jackson Parish: the School Board — 1.4%, the Town of Jonesboro — 2%, and the Police Jury — .6%.  Since the combined rate of sales and use taxes levied and collected within the Town of Jonesboro is already 4%, the Jackson Parish Police Jury is without authority to impose an additional .4% tax.
We note that in accordance with R.S. 33:2721.6C, the Parish could create a special district, exclusive of the Town of Jonesboro, and could utilize the district to collect additional sales and use taxes outside of the municipality.  Furthermore, as discussed with Mr. Douglas L. Stokes, of your office, the Parish also has the option of requesting special legislative authorization to levy additional sales and use taxes, in accordance with La. Const. Art. VI, Sec. 29(B).
We trust the foregoing to be of assistance.  Please do not hesitate to contact us if we can assist the Parish in other areas of the law.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY:  _________________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
95-258.OP
DATE RECEIVED: JUNE 20, 1995
DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL